Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered February 24, 2000 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as time barred.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of respondent Board of Parole which denied his request for parole release and ordered that he be held for 24 months. Supreme Court granted respondents’ motion to dismiss the petition on Statute of Limitations grounds. Petitioner’s subsequent motion for reconsideration was denied, prompting this appeal.
The record establishes that the Board’s final decision was mailed to petitioner on March 16, 1999. Inasmuch as petitioner filed the executed order to show cause and supporting papers on October 6, 1999, the proceeding was properly dismissed for failure to comply with the four-month Statute of Limitations period (see, CPLR 217 [1]; Matter of Shell v McCray, 261 AD2d 664). Petitioner’s remaining contentions, including his claim that the Statute of Limitations was extended by order of Supreme Court, have been reviewed and are either without merit or not properly before this Court.
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.